         Case 5:20-cv-00503-SLP Document 56 Filed 06/02/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 Hartman et al,                               )
                                              )
                     Plaintiffs,              )
                                              )    No.: 5:20-cv-00503-SLP
 v.                                           )
                                              )
 Harold Hoehner, Jr., et al,                  )     Jury Demanded
                                              )
                     Defendants.              )

                  Joint Motion to Approve the Settlement

       Mike Hartman (“Hartman”), Noah Guerrero (“Guerrero”), Lance Heger

(“Heger”) and Nick Reed (“Reed”), each a “Plaintiff” and collectively “Plaintiffs”,

together with Harold Hoehner, Jr. (“Hoehner”) and Hoehner’s Technical Services, Inc.

(“HTS”), each a “Defendant” and collectively “Defendants,” file this Joint Motion to

Approve the Settlement (the “Motion”).

                                   I.   Background

       This case was brought under the Fair Labor Standards Act (“FLSA”) and the New

Mexico Minimum Wage Act (“NMMWA”).                 Plaintiffs, oil field electricians, were

classified as independent contractors, paid hourly and not paid overtime for hours worked

over 40 per week. Plaintiffs brought this suit arguing that they were employees, not

independent contractors and thus owed unpaid time and one half for all hours worked over

40 per week. Defendants deny the Plaintiffs should be classified as employees. The parties




                                                   Joint Motion to Approve Settlement - Page | 1
           Case 5:20-cv-00503-SLP Document 56 Filed 06/02/21 Page 2 of 6




have resolved the case and now request that the Court approve the settlement they have

reached. 1 The total settlement amount is $350,000.

         This case was filed in May of 2020. The parties initially engaged in extensive paper

discovery after which the parties participated in a settlement conference with Magistrate

Judge Purcell on March 23, 2021 (the “Settlement Conference”). See Doc. No. 37. At

the end of the Settlement Conference, and without suggesting a conclusion on the merits

of the dispute, Magistrate Judge Purcell proposed that the Parties agree on a gross

settlement in the amount of $240,000. The case did not settle at that time.

         After the settlement conference both sides’ attorneys continued to work on the case

as it moved towards the trial docket date of August 10, 2021. See Doc. No. 35. The parties

continued to engage in written discovery and during the week of April 5-9, Defendants took

the deposition of each of the Plaintiffs. The depositions of Defendants were preliminarily

scheduled for May 27, 2021. The dispositive motion deadline was June 1, 2021.

         Prior to the depositions of Defendants, the parties agreed on a settlement.

         Each individual Plaintiff and the Defendants now seek approval of each of four

proposed settlements (“Proposed Settlements”) evidenced by the settlement agreements

set forth at Exhibits 1 through 4 (each a “Settlement Agreement” and collectively

“Settlement Agreements”). Each Settlement Agreement sets forth the payments to be

made to each Plaintiff and the attorneys’ fees to be paid to counsel for representation of


1Plaintiffs dismissed Cactus from this case on May 19, 2021. See Doc. No. 53. Thus, only Hoehner and HTS are party to
and participated in the settlement negotiations evidenced by the settlement agreements for which the Plaintiffs and
Defendants now seek Court approval.


                                                                   Joint Motion to Approve Settlement - Page | 2
            Case 5:20-cv-00503-SLP Document 56 Filed 06/02/21 Page 3 of 6




each such Plaintiff. These amounts represent a reasonable settlement of Plaintiffs’

overtime claims and a reasonable settlement of the costs and attorneys’ fees involved. See

Exh. 1-4.

                        II.    Arguments and Authorities

    A. Applicable Law

       “A settlement of claims under the FLSA must be presented to the Court for review

and determination of whether the settlement is fair and reasonable.” See Doc. No. 50; see

also Wisneski et al v. Belmont Mgmt. Co., Inc., No. 2:19-CV-2523-JAR, 2021 WL 1999094, at

*1 (D. Kan. May 19, 2021)(citing Peterson v. Mortg. Sources Corp., No. 08-2660-KHV, 2011

WL 3793963, at *4 (D. Kan. Aug. 25, 2011) (citation omitted)). “To approve an FLSA

settlement, the Court must find that the litigation involves a bona fide dispute and that the

proposed settlement is fair and equitable to all parties concerned.” Id. (internal quotations

and citation omitted). “The Court may enter a stipulated judgment only after scrutinizing

the settlement for fairness.” Id. (internal quotations and citation omitted).              “The

settlement agreement must also contain an award of attorneys’ fees.” Id. (citing 29 U.S.C.

§ 216(b))(additional citation omitted).

       In the Tenth Circuit, courts consider the following factors in determining whether

a   proposed settlement is    fair,   reasonable,   and   adequate:     “(1)     whether      the

proposed settlement was fairly and honestly negotiated; (2) whether serious questions of

law and fact exist, placing the ultimate outcome of the litigation in doubt; (3) whether the

value of an immediate recovery outweighs the mere possibility of future relief after


                                                     Joint Motion to Approve Settlement - Page | 3
         Case 5:20-cv-00503-SLP Document 56 Filed 06/02/21 Page 4 of 6




protracted and expensive litigation; and (4) the judgment of the parties that

the settlement is fair and reasonable.” Montgomery v. Cont'l Intermodal Grp.-Trucking LLC,

No. 19-940 GJF, 2021 WL 1339305, at *9–10 (D.N.M. Apr. 9, 2021)(citing Rutter &

Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002)).

   B. The Proposed Settlements meet the 10th Circuit’s fairness test and therefore
      should be approved.

      1. The Proposed Settlements were fairly and honestly negotiated.

      The Proposed Settlements were the product of arms-length negotiations between

experienced employment counsel well-versed in the legal and factual issues presented by

this case. Each party was represented by competent counsel who conducted the litigation

vigorously and professionally. The parties participated in the Settlement Conference and

were informed by comments from the Magistrate Judge.

      2. There were serious questions of law and fact that existed, placing the
         ultimate outcome of the litigation in doubt.

       Whether the Plaintiffs should have been classified as employees involves a multi-

part test regarding the economic realities of whether Plaintiffs were in business for

themselves. Acosta v. Jani-King of Oklahoma, Inc., 905 F.3d 1156, 1159 (10th Cir. 2018);

Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436 (10th Cir. 1998). Both sides believed that

the facts support their respective positions. Thus, serious questions of law and fact

regarding the merits of Plaintiffs' claims and Defendants’ defenses place the ultimate

outcome of the litigation in doubt.




                                                     Joint Motion to Approve Settlement - Page | 4
         Case 5:20-cv-00503-SLP Document 56 Filed 06/02/21 Page 5 of 6




      3. The value of an immediate recovery outweighs the mere possibility of future
         relief after protracted and expensive litigation.

       As with all litigation the receipt of a sum certain must be weighed against the

possibility of no recovery after protracted litigation. The Plaintiffs choose the sum certain.


      4. The judgment of the parties is that the Proposed Settlements are fair and
         reasonable.

       The recovery of greater than the amount proposed by the Magistrate Judge at the

settlement conference is fair and reasonable and allows the Plaintiffs to recover an amount

greater than their unpaid overtime for the two-year statute of limitations and additionally

have their costs and attorneys’ fees paid.


                                  III. Conclusion

       The parties respectfully request that the attached Proposed Settlements be

approved, and the case dismissed with prejudice.


 Respectfully submitted:                        By:     /s/ Chris R. Miltenberger

                                               Chris R. Miltenberger
                                               TX Bar No. 14171200
                                               The Law Office of Chris R.
                                               Miltenberger, PLLC
                                               1360 N. White Chapel, Suite 200
                                               Southlake, Texas 76092-4322
                                               817-416-5060 (office)
                                               817-416-5062 (fax)
                                               chris@crmlawpractice.com

                                               Victor Wandes
                                               Paramount Law


                                                      Joint Motion to Approve Settlement - Page | 5
         Case 5:20-cv-00503-SLP Document 56 Filed 06/02/21 Page 6 of 6




                                              1303 East 33rd Street
                                              Tulsa, OK 74105
                                              (918) 200-9272 voice
                                              (918) 895-9774 fax
                                              victor@paramount-law.net

                                              Counsel for Plaintiffs Mike Hartman, Lance
                                              Heger, Noah Guerrero and Nick Reed

                                              -and-

                                               By:      /s/ Andre’ Caldwell

                                              Andre’ Caldwell, OBA #22092
                                              Lori Winland, OBA #32159
                                              Ogletree, Deakins, Nash, Smoak &
                                              Stewart, P.C.
                                              621 N. Robinson Ave, Suite 400
                                              Oklahoma City, Oklahoma 73102
                                              andre.caldwell@ogletree.com
                                              lori.winland@ogletree.com

                                              Counsel for Defendants Harold Hoehner,
                                              Jr., and Hoehner’s Technical Services,
                                              Inc.

                                  Certificate of Service

      The undersigned certifies that on June 2, 2021, the foregoing document was filed

with the Court using the electronic filing system.

                                     By:    /s/ Chris R. Miltenberger
                                             Chris R. Miltenberger




                                                      Joint Motion to Approve Settlement - Page | 6
